Name: 97/430/EC: Council Decision of 2 June 1997 concerning the conclusion of the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip
 Type: Decision
 Subject Matter: international affairs;  extra-European organisations;  European construction;  international trade
 Date Published: 1997-07-16

 16.7.1997 EN Official Journal of the European Communities L 187/1 COUNCIL DECISION of 2 June 1997 concerning the conclusion of the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip (97/430/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 and Article 130y, in conjunction with the first sentence of Article 228 (2) and the second subparagraph of Article 228 (3) thereof, Having regard to the proposal of the Commission (1), Having regard to the Assent of the European Parliament (2), Whereas, under Article 130u of the Treaty, Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the campaign against poverty in those countries; Whereas this Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part, signed in Brussels on 24 February 1997 will serve to consolidate ties between the Palestinians and the European Union in the framework of the Euro-Mediterranean partnership and pave the way for the commencement of negotiations with a view to concluding a Euro-Mediterranean Association Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip, of the other part, together with its Annexes, Protocols, the Exchange of Letters and Declarations is hereby approved on behalf of the Community. The texts of the acts referred to in the first paragraph are attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 75 of the Interim Agreement on behalf of the Community. Article 3 The Commission, assisted by the representatives of the Member States, shall represent the Community in the Joint Committee established under Article 63 of the Interim Agreement. For the purposes of the second subparagraph of Article 63 (1) of the said Agreement, the position of the Community in the Joint Committee shall be adopted by the Council, acting on a proposal from the Commission, on each occasion in accordance with the corresponding provisions of the Treaty establishing the European Community. Done at Luxembourg, 2 June 1997. For the Council The President H. VAN MIERLO (1) OJ No C 128, 24. 4. 1997, p. 1. (2) OJ No C 132, 28. 4. 1997.